        Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION


YOLANDA BRUCE,                                       )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )          CASE NO. 3:20-cv-00128-ECM
                                                     )                     (WO)
AMERICAN HONDA FINANCE                               )
CORPORATION, and ALLY                                )
FINANCIAL, INC.,                                     )
                                                     )
                Defendants.                          )


                             MEMORANDUM OPINION and ORDER

                                       I.      INTRODUCTION

          Now pending before the Court is Defendant American Honda Finance

Corporation’s (“AHFC”) motion for judgment on the pleadings pursuant to FED. R. CIV. P.

12(c). (Doc. 42). 1 The question before the Court is whether the Fair Credit Reporting Act

(FCRA) prohibits a finance corporation from publishing a credit report that identifies a

former loan as “closed” with a $0 balance, when it also identifies the loan as having a

“monthly payment” of $669. The Plaintiff, Yolanda Bruce, argues that the “monthly

payment” line on the credit report creates the impression that she still has an outstanding

loan and has upcoming payments each month of $669. AHFC argues in turn that the credit




1
    The Court will refer to the page numbers generated by CM/ECF.
     Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 2 of 11




report obviously shows that her loan is no longer outstanding because it says “closed” and

shows a balance of $0. Both Parties point to case law that supports their arguments.

       For the following reasons, AHFC is entitled to judgment on the pleadings, and the

motion is due to be GRANTED.

                                   II.    JURISDICTION

       The Court exercises federal subject matter jurisdiction over this dispute pursuant to

28 U.S.C. § 1331.

       Personal jurisdiction and venue are uncontested.

                                 III.    LEGAL STANDARD

       “After the pleadings are closed—but early enough not to delay trial—a party may

move for judgment on the pleadings.” FED. R. CIV. P. 12(c). A motion for judgment on the

pleadings is evaluated similarly to a motion to dismiss under FED. R. CIV. P. 12(b)(6). First,

the court “accept[s] as true all material facts alleged in the non-moving party’s pleading,”

and then it “view[s] those facts in the light most favorable to the non-moving party.”

Powers v. Secretary, U.S. Homeland Security, 846 F. App’x 754, 757 (11th Cir. 2021)

(quoting Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014)). “Judgment on

the pleadings is appropriate where there are no material facts in dispute and the moving

party is entitled to judgment as a matter of law.” Perez, 774 F.3d at 1335. The court

therefore compares the Complaint and Answer to determine whether there is a dispute of

fact. Id. If so, the motion for judgment on the pleadings must be denied. Id.

       Overall, “[t]he ultimate question on a motion for judgment on the pleadings under

Rule 12(c) is the same as on a motion to dismiss under Rule 12(b)(6)—whether the

                                              2
      Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 3 of 11




complaint states a claim for relief.” Powers, 846 F. App’x at 757. And to determine

whether the complaint states a claim for relief, the court reviews the complaint under the

familiar standard of FED. R. CIV. P. 8(a)(2): the complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” And, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff’s

claim is plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                          IV.     BACKGROUND

        The Plaintiff is a citizen of Alabama, and AHFC is a foreign corporation conducting

business in Alabama. On August 5, 2018, the Plaintiff received her credit disclosures, and

she took issue with the contents of the report. Specifically, she was concerned about the

description of her loans from Defendants Ally Financial, Inc. and AHFC. Both were fully

paid by that time. Regarding the AHFC loan, the report provided by Trans Union included

lines which read:

                         Account Status                             Closed
                         . . . Monthly Payment                      $669
                         . . . Balance                              $0

(Doc. 42-2 at 9). 2 And the report provided by Equifax included lines which read:


2
  AHFC filed the Plaintiff’s credit reports as exhibits to its motion for judgment on the pleadings. The
Plaintiff does not dispute their authenticity. Like in a motion to dismiss, a court generally does not consider
exhibits not attached to the pleadings when ruling on a motion for judgment on the pleadings. Otherwise,
the motion would be converted to a motion for summary judgment. See Day v. Taylor, 400 F.3d 1272,
1275–76 (11th Cir. 2005); Eisenberg v. City of Miami Beach, 54 F. Supp. 3d 1312, 1319 (S.D. Fla. 2014).

                                                      3
      Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 4 of 11




                         Account Status                             Closed – Paid and Closed
                         . . . Monthly Payment                      $669
                         . . . Balance                              $0

(Doc. 42-1 at 5). The Plaintiff asserts that the reports should not have contained the

“monthly payment” amount for her AHFC loan, since that loan was already closed. She

argues the “monthly payment” line is an inaccurate—or “Errant”—tradeline. Specifically,

she argues that, by including the monthly payment amount, the credit reports from AHFC

create the impression that she still owes $669 every month. Accordingly, the Plaintiff filed

a dispute letter with Equifax on November 19, 2018, (doc. 42-2 at 2–3), and with Trans

Union on the same day, (doc. 42-2 at 4–5). Both Equifax and Trans Union reviewed her

dispute, but ultimately her credit reports did not change. (Doc. 42-3 at 3–10).

        The Plaintiff filed her complaint on February 24, 2020, alleging financial and

emotional damages due to Errant Tradeline reporting by Defendants AHFC and Ally

Financial, Inc. (Doc. 1). Defendant Ally Financial, Inc. filed its answer on June 3, 2020,

(doc. 29), and Defendant AHFC filed its answer and affirmative defenses on June 9, 2020,

(doc. 31). AHFC “admits that the account identified . . . was paid in full and closed.” (Doc.

32 at 2). AHFC also admits that the Plaintiff filed a dispute letter—AHFC even attached

the Plaintiff’s dispute letter to the motion. (Doc. 42-2). AFHC denies, however, “that its

credit reporting or tradeline was ‘errant’ or otherwise violated the FCRA.” (Doc. 32

at 2–3).



However, the exhibits to the motion in this case are referred to in the Complaint and are central to the
Plaintiff’s claim. The documents include the Plaintiff’s credit report, the Plaintiff’s dispute letters, and the
resolution of her dispute letters. (Docs. 42-1, 42-2, and 42-3). Therefore, the Court will consider those
exhibits.

                                                       4
     Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 5 of 11




       AHFC filed the pending motion on October 22, 2020. (Doc. 42).

                                    V.     DISCUSSION

       The FCRA requires furnishers of financial information to provide accurate

information. The statute provides, “[a] person shall not furnish any information relating to

a consumer to any consumer reporting agency if the person knows or has reasonable cause

to believe that the information is inaccurate.” 15 U.S.C. § 1681s-2(a)(1)(A). Further, the

statute prohibits information from being reported after the furnisher receives (1) notice of

the alleged Errant Tradeline and (2) confirmation of its inaccuracy. 15 U.S.C.

§ 1681s-2(a)(1)(B). If an individual notifies a furnisher about an alleged inaccuracy, the

furnisher shall “conduct an investigation,” “review all relevant information,” and “report

the results of the investigation to the consumer reporting agency.” 15 U.S.C.

§ 1681s-2(b)(1). Furthermore, “if the investigation finds that the information is incomplete

or inaccurate,” the furnisher must report those findings to the consumer reporting agency.

15 U.S.C. § 1681s-2(b)(1)(E). And, “if an item of information disputed by a consumer is

found to be inaccurate or incomplete or cannot be verified after any reinvestigation,” the

furnisher shall (1) “modify that item of information;” (2) “delete that item of information;

or” (3) “permanently block the reporting of that item of information.” 15 U.S.C.

§ 1681s-2(b)(1)(E).

       Here, the Plaintiff alleges that these steps were not taken by AHFC. She alleges

that an Errant Tradeline exists in her financial report, which the Defendants have failed to

remove. The Plaintiff provided notice to the Defendants of the alleged inaccuracy in their

reports in her dispute letters. (Doc. 42-2). AHFC took steps to investigate her complaint

                                             5
     Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 6 of 11




but found that the disputed information was not inaccurate. AHFC did not change the

disputed information in its report. The Plaintiff brings two counts of FCRA violations

against AHFC: negligent violation of 15 U.S.C. § 1681s-2(b) (count one) and willful

violation of 15 U.S.C. § 1681s-2(b) (count two). The Plaintiff alleges that AHFC either

willfully or negligently (1) conducted an improper investigation and (2) provided

inaccurate information after that investigation. Although the Complaint combines both

issues under the same Counts, the Court will take each issue in turn.

   A. Failure to conduct a proper investigation or review relevant information

       In Counts One and Two, the Plaintiff alleges that AHFC negligently or willfully

violated the FCRA because it failed to conduct a proper investigation. (Doc. 1 at 5–6).

“The FCRA does not specify the nature and extent of the ‘investigation’ a furnisher of

information must conduct under § 1681s-2(b).” Hinkle v. Midland Credit Management,

Inc., 827 F.3d 1295, 1301 (11th Cir. 2016). However, the Eleventh Circuit has held that

furnishers are held to the same standards as credit reporting agencies in conducting

investigations. Id. Therefore, furnishers are held to a “reasonableness” standard: they must

“make reasonable efforts to investigate and correct” inaccurate information. Id. at 1302

(quoting Cahlin v. General Motors Acceptance Corp., 936 F.2d 1151, 1160 (11th Cir.

1991) (emphasis added)); see also Hunt v. JPMorgan Chase Bank, Nat’l Assoc., 770 F.

App’x 452, 457 (11th Cir. 2019). Whether an investigation is “reasonable” depends on the

fact-specific circumstances of the case. Hinkle, 827 F.3d at 1302.

       The Plaintiff does not allege any facts that suggest AHFC’s investigation efforts

were unreasonable. The Plaintiff alleges that Honda either negligently or willfully “failed

                                             6
     Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 7 of 11




to conduct a proper investigation of Plaintiff’s dispute” as required by law. (Doc. 1 at 5).

At this stage of the litigation, while the Court accepts as true the facts in the Complaint,

Ashcroft v. Iqbal, 556 U.S. at 678, conclusory allegations, like this one, are not entitled to

a presumption of truth. See Twombly, 550 U.S. at 554–55. The Plaintiff does make two

specific factual allegations regarding AHFC’s investigation: the Complaint reads, “[t]he

Furnishers did not consult the Credit Reporting Resource Guide as part of its [sic]

investigation of Plaintiff’s dispute,” and “failed to review all relevant information available

to it . . . .” (Doc. 1 at 4–5). However, the Plaintiff presents no legal authority to support a

finding that the failure to consult the Credit Reporting Resource Guide, an industry product,

is unreasonable under the FCRA. See Gibson v. Equifax Info. Servs., 2019 WL 4731957,

at *3 (M.D. Ga. 2019) (“Failure to comply with the [Credit Reporting Resource Guide]

does not create a federal claim where one did not already exist.”). Meanwhile, the

allegation that AHFC “failed to review all relevant information” appears to refer to the

Credit Reporting Resource Guide again, as no other specific facts relating to a failure “to

review” are found within the complaint. Consequently, this allegation alone simply does

not support a claim for relief, or that AHFC failed to conduct its investigation with “careful

inquiry.” Hinkle, 827 F.3d at 1303.

       As previously discussed, “[t]he ultimate question on a motion for judgment on the

pleadings under Rule 12(c) is the same as on a motion to dismiss under Rule 12(b)(6)—

whether the complaint states a claim for relief.” Powers, 846 F. App’x at 757. Absent any

factual allegations supporting a finding of unreasonableness, the Complaint does not state

a claim for relief regarding the inadequacy of AHFC’s investigation pursuant to the FCRA.

                                              7
     Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 8 of 11




Accordingly, the motion for judgment on the pleadings is due to be GRANTED as to the

portion of Counts One and Two that allege failure to conduct adequate investigations.

   B. Inaccuracy

       In Count One, the Plaintiff claims that AHFC’s “Monthly Payment” line is

inaccurate or misleading as an Errant Tradeline, violating the FCRA.

       This claim requires the existence of an inaccuracy in AHFC’s report. “Accuracy is

quite clearly not a self-defining concept, and FCRA's fragmentary legislative history

provides little, if any, guidance as to how Congress intended this standard to be applied.”

Cahlin, 936 F.2d at 1157. The Eleventh Circuit clarified how “accuracy” should be

assessed further in the furnisher’s context, explaining,

              [a]lthough a credit reporting agency has a duty to make a
              reasonable effort to report “accurate” information on a
              consumer's credit history, it has no duty to report only that
              information which is favorable or beneficial to the consumer.
              Congress enacted FCRA with the goals of ensuring that such
              agencies imposed procedures that were not only “fair and
              equitable to the consumer,” but that also met the “needs of
              commerce” for accurate credit reporting. Indeed, the very
              economic purpose for credit reporting companies would be
              significantly vitiated if they shaded every credit history in their
              files in the best possible light for the consumer. Thus, the
              standard of accuracy . . . is an objective measure that should be
              interpreted in an evenhanded manner toward the interests of
              both consumers and potential creditors in fair and accurate
              credit reporting.

Cahlin, 936 F.2d at 1158 (footnote omitted). Therefore, courts consider whether a report

is inaccurate or misleading in an “evenhanded manner toward the interests of both

consumers and potential creditors.” Meeks v. Equifax Info. Servs., LLC, 2019 WL 1856411,

at *5 (M.D. Ga. 2019).

                                              8
     Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 9 of 11




       However, the requirement that a credit report be accurate also has been interpreted

by the Eleventh Circuit to preclude reports from including misleading information. Pedro

v. Equifax, Inc., 868 F.3d 1275, 1281 (11th Cir. 2017). Accordingly, courts have generally

adopted the approach of considering whether Errant Tradelines are (1) inaccurate or (2)

misleading in the furnisher context under 15 U.S.C. § 1681s-2(b). See, e.g., Foster v.

Santander Consumer USA, Inc., 2019 WL 3490463, at *11 (N.D. Ga. 2019); Jackson v.

Equifax Info. Servs., LLC, 2019 WL 179570, at *3–4 (M.D. Ga. 2019). In doing so, these

courts specifically addressed complaints whether monthly payment lines were inaccurate

or misleading when they were listed under closed or charged off loans. Yet some courts

put a premium on accuracy above whether the monthly payment lines are misleading,

producing divergent results.

       For example, in Meeks v. Equifax Information Services, LLC, the court focused on

whether the monthly payment line was accurate or not. There, the plaintiff argued that a

scheduled monthly payment line for a closed loan account was inaccurate and damaging to

his credit. Id. at *5. In that case, the loan showed that the plaintiff’s balance was $0, that

the pay status was “charged off,” and that the terms of the loan were “$613 per month.” Id.

The court found that the monthly payment line was neither inaccurate nor damaging. The

court explained, “when the [ ] account is viewed as a whole, it is undeniable that there

exists no ongoing obligation for payment. The [ ] account is clearly reported as closed,

charged-off, purchased by another lender, and with a $ 0 balance. The mere presence of

historical monthly payment terms neither causes confusion nor creates an inaccuracy.” Id.



                                              9
    Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 10 of 11




at *6. The Meeks court believed that the context of the monthly payment line prevented it

from being inaccurate or even misleading.

       By comparison, another court denied a motion to dismiss because it believed the

report was inaccurate or misleading when the plaintiff complained about a monthly

payment line of $498 when the balance on the loan was $0. Jackson v. Equifax Info. Servs.,

LLC, 2019 WL 179570, at *3. The court found a plausible claim of inaccuracy because

the credit report specifically listed a “balance” owed and “amount past due” of $7,411. Id.

at *4. Since the loan actually was closed, the listed monthly payment could have been

misleading or inaccurate. Id. And, in Lovelace v. Equifax Info. Servs., LLC, 2019 WL

2410800 (D. Ariz. 2019), the court found that “a credit report showing a ‘scheduled

monthly payment’ of more than $ 0 for an account that is closed is inaccurate on its face.”

Id. at *4. However, that court specifically did not review evidence of a screenshot

submitted on the motion to dismiss that showed the loan also was listed as “Charged Off”

and “PAID IN FULL.” Id. at *2. Furthermore, in Ellis v. Equifax Info. Servs., LLC, 2019

WL 3503538 (N.D. Ga. 2019), the court found that another monthly payment line was

inaccurate when the balance on the loan was $0, but the court again did not review the

context of the payment line because the parties disputed the authenticity of the contextual

evidence. Id. at *3–4 n.2. Finally, the court in Foster v. Santander Consumer USA, Inc.,

2019 WL 3490463, at *13 (N.D. Ga. 2019), determined that, because the plaintiff alleged

both inaccuracy and the potential to mislead, the complaint in that case raised a question

of fact sufficient to survive a motion to dismiss.



                                             10
    Case 3:20-cv-00128-ECM-SRW Document 55 Filed 06/08/21 Page 11 of 11




       Upon review, the Court finds that this case is more like Meeks than those cases

wherein the motion to dismiss was denied. Like in Meeks, the balance listed by AHFC

says “$0,” and the account is listed as “closed.” (Doc. 42-2 at 9). There is little opportunity

for confusion when the alleged Errant Tradeline is reviewed in context—“it is not plausible

that the existence on the credit disclosure of plaintiff's former monthly payment obligation

could materially mislead a prospective lender about the nature of his current obligations.”

Meeks, 2019 WL 1856411, at *7. See also Gibson, 2019 WL 4731957, at *4. The context

of the report reveals that the monthly payment line is neither inaccurate nor misleading.

       Because the Plaintiff does not state a claim for which relief may be granted, AHFC

is entitled to judgment on the pleadings. The motion is due to be granted.

                                    VI.     CONCLUSION

       Accordingly, for the reasons as stated and for good cause, it is

       ORDERED that the motion for judgment on the pleadings, (doc. 42), is GRANTED.

Defendant American Honda Finance Corporation is DISMISSED with prejudice.

       DONE this 8th day of June, 2021.

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              11
